IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

SHERRY KING,                                   No. 73936-1-1


                       Appellant,              DIVISION ONE
                                                                                  CD

                                                                                  cjn

                v.



STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, a foreign
corporation doing business in                   UNPUBLISHED OPINION
Washington, and DILLON MCCARTEN                                                   CO


and "JANE DOE" MCCARTEN,
husband and wife and their marital
community, Jointly and Severally,

                       Respondents.             FILED: December 21, 2015

      Schindler, J. — Sherry King was involved in an automobile accident with an

uninsured driver on March 8, 2011. On April 20, 2011, King was involved in an

automobile accident with Dillon McCarten. King filed a personal injury lawsuit against

her insurance carrier State Farm Mutual Automobile Insurance Company (State Farm)

and McCarten alleging damages and joint and several liability. Following arbitration,

State Farm filed a motion to enter a judgment on the arbitration award. King claims the

court erred in entering the "Order Granting Defendant State Farm's Motion for Entry of
Final Judgment and Judgment Summary and Satisfaction of Judgment" and in denying
McCarten's motion to dismiss. We disagree, and affirm.
No. 73936-1-1/2


        Sherry King was involved in a rear-end accident with an uninsured driver on

March 8, 2011. Approximately six weeks later on April 20, King was involved in an

automobile accident with Dillon McCarten.

        On May 23, 2013, King filed a personal injury lawsuit against her insurance

carrier State Farm and McCarten. King alleged she was "seriously injured" in the March

8, 2011 rear-end collision and suffered economic and noneconomic damages.1 King

alleged that on April 20, 2011 while she was driving north on Interstate 405, her vehicle

unexpectedly lost power and McCarten hit her car while traveling "at a high rate of

speed." The lawsuit alleged the "injuries and damages suffered by Plaintiff Sherry King

in the two collisions cannot be reasonably apportioned" and asserted State Farm and

McCarten "are jointly and severally liable for Plaintiff's injuries and damages."

        State Farm filed an answer admitting an uninsured driver was responsible for the

March 8, 2011 rear-end collision and King was entitled to damages. State Farm denied

damages could not be apportioned. McCarten filed an answer denying negligence and

claimed he was entitled to an "offset and setoff."

        On August 28, 2013, King filed a motion to transfer the case to arbitration. King

stated the "sole relief being sought is a money judgment and involves no claim in

excess of fifty thousand dollars ($50,000), exclusive of attorney fees, interest and

costs." The court granted the motion to transfer the case to arbitration. Before

arbitration, State Farm agreed to pay King $4,000 regardless of the outcome of the

arbitration.




       1 King also alleged State Farm acted in bad faith; violated insurance regulations; and violated the
Consumer Protection Act, chapter 19.86 RCW. On February 13, 2014, King stipulated to dismissal under
CR 41(a)(1)(A) of these claims against State Farm.
No. 73936-1-1/3


       King, State Farm, and McCarten participated in the arbitration on March 11,

2014. King and McCarten testified. The arbitrator admitted into evidence a number of

exhibits including medical records, police reports, and photographs.

       On March 20, the arbitrator filed the arbitration award. The arbitrator found the

March 8, 2011 collision with the uninsured motorist was "a low impact accident without

severe property damage, and without severe bodily injury." The arbitrator found King

had "substantially recovered" before the April 20, 2011 accident. The arbitrator found

the April 20, 2011 collision was a "high velocity, significant impact accident." The

arbitrator determined "the damages suffered by Ms. King in the second accident are

divisible from the damages she suffered from in the first accident."

       The arbitrator found McCarten negligent and "no comparative negligence on Ms.

King's part." The arbitrator concluded the "total amount of damages that Mr. McCarten

is responsible for is $45,000.00" plus medical bills totaling $17,859.83. However, the

arbitrator limited the award to the mandatory arbitration limit of $50,000.00 plus

$2,156.95 in costs. The arbitrator noted the mandatory arbitration limits precluded

consideration of future damages.

       As previously agreed, State Farm paid King $4,000 plus $823 in costs. On April

8, King and McCarten entered into a settlement agreement. King agreed to settle her

claim against McCarten for $50,000. King signed a "Release of All Claims and Hold

Harmless Agreement" and a stipulated order of dismissal. No party filed a request for a

trial de novo.
No. 73936-1-1/4


       In August, King submitted an underinsured motorist claim to State Farm for

damages from the April 20, 2011 accident with McCarten that exceeded the arbitration

award of $50,000.

       State Farm filed a motion for entry of judgment on the arbitration award. King

opposed the motion arguing State Farm lacked standing. McCarten opposed the

motion for entry of the judgment. McCarten filed a motion to dismiss King's claims

against him with prejudice based on the agreed stipulation to dismiss.

       The court granted the motion to enter a judgment on the arbitration award. The

judgment states State Farm is liable to King for $3,500.00 from the March 8, 2011

accident but the judgment "has been fully satisfied." The judgment states McCarten is

liable to King for $50,000.00 plus costs of $2,156.95 for the April 20, 2011 accident but

states the "judgment against McCarten has been fully satisfied." The court denied

McCarten's motion to dismiss. King appeals.

       King argues State Farm did not have standing to seek entry of the judgment on

the arbitration award. We disagree.

      The mandatory arbitration statute, chapter 7.06 RCW, expressly authorized State

Farm to seek entry of judgment on the arbitration award. Mandatory arbitration "applies

to claims where the claimant limits the amount claimed to $50,000 or less." Williams v.

Tilave, 174 Wn.2d 57, 62, 272 P.3d 235 (2012); RCW 7.06.020(1). After the arbitrator

files a decision, a party may request a trial de novo. RCW 7.06.050(1). Where no party

files a request for a trial de novo, a judgment on the arbitration award must be entered
No. 73936-1-1/5


and "mav be presented to the court by anv party, on notice." RCW 7.06.050(2).2 RCW

7.06.050 states, in pertinent part:

       (1) Following a hearing as prescribed by court rule, the arbitrator shall file
       his or her decision and award with the clerk of the superior court, together
       with proof of service thereof on the parties. Within twenty days after such
       filing, any aggrieved party may file with the clerk a written notice of appeal
       and request for a trial de novo in the superior court on all issues of law
       and fact. Such trial de novo shall thereupon be held, including a right to
       jury, if demanded.

              (2) If no appeal has been filed at the expiration of twenty days
       following filing of the arbitrator's decision and award, a judgment shall be
       entered and may be presented to the court by any party, on notice, which
       judgment when entered shall have the same force and effect as
       judgments in civil actions.[3]

       Here, King filed a personal injury lawsuit against State Farm and McCarten

alleging joint and several liability and that her damages could not be reasonably

apportioned. King requested arbitration, expressly stating that "the sole relief being

sought is a money judgment and involves no claim in excess of $50,000. State Farm

agreed to pay King $4,000 regardless of the outcome of arbitration.

       The arbitrator concluded damages from the two collisions were "divisible." King

entered into a settlement agreement with McCarten. State Farm paid King the

previously agreed amount. No party filed a request for a trial de novo.

       RCW 7.06.050(2) mandates entry of a judgment on the decision and award of

the arbitrator. The plain language of the statute gives any party the right to present a

judgment on the arbitration decision and award. State Farm had the right to seek entry

of the judgment award under RCW 7.06.050(2). The court did not err in entering a final




       2 Emphasis added.
       3 Emphasis added.
No. 73936-1-1/6


judgment on the arbitration award or by specifically noting that the judgment against

State Farm and McCarten had been "fully satisfied."

       King also argues the court erred in denying McCarten's motion to dismiss. We

disagree. "We review an order denying a motion to dismiss for manifest abuse of

discretion." Thomas-Kerr v. Brown, 114 Wn. App. 554, 557, 59 P.3d 120 (2002). In

Thomas-Kerr, 114 Wn. App. at 562-63, we held the court may not dismiss a case after

an arbitration award has been entered.

      Once the arbitrator presents an award to the court, either party has 20
      days to appeal the decision. If neither party appeals in the 20-day period,
      MAR 6.3 requires the court to enter a judgment. MAR 6.3 does not allow
      a plaintiff to nonsuit a case following a decision by the arbitrator.

Thomas-Kerr, 114 Wn. App. at 563.4 The court did not err in denying McCarten's

motion to dismiss.


      We affirm entry of the Order Granting Defendant State Farm's Motion for Entry of

Final Judgment and Judgment Summary and Satisfaction of Judgment.




                                                       ),,wfl&,,
WE CONCUR:




  -T^Kesj j T"~                                   ^4